In the
 United States Court of Appeals
              For the Seventh Circuit
                         ____________

No. 04-1423
LLOYD SARVER,
                                              Plaintiff-Appellant,
                                v.

EXPERIAN INFORMATION SOLUTIONS,
                                             Defendant-Appellee.

                         ____________
         Appeal from the United States District Court for
        the Northern District of Illinois, Eastern Division.
            No. 02 C 7825—Elaine E. Bucklo, Judge.
                         ____________
  ARGUED SEPTEMBER 29, 2004—DECIDED DECEMBER 1, 2004
                         ____________




  Before CUDAHY, RIPPLE, and EVANS, Circuit Judges.
  EVANS, Circuit Judge. Lloyd Sarver appeals from an
order granting summary judgment to Experian Information
Solutions, Inc., a credit reporting company, on his claim
under the Fair Credit Reporting Act (FCRA), 15 U.S.C.
§§ 1681 et seq.
  Experian reported inaccurate information on Sarver’s
credit report, which on August 2, 2002, caused the Mono-
gram Bank of Georgia to deny him credit. Monogram cited
the Experian credit report and particularly a reference to a
2                                                  No. 04-1423

bankruptcy which appeared on the report. Both before and
after Monogram denied him credit, Sarver asked for a copy
of his credit report. He received copies both times and both
reports showed that accounts with Cross Country Bank
were listed as having been “involved in bankruptcy.” No
other accounts had that notation, although other accounts
had significant problems. A Bank One installment account
had a balance past due 180 days, and another company,
Providian, had written off $3,099 on a revolving account.
  On August 29, 2002, Sarver wrote Experian informing it
that the bankruptcy notation was inaccurate1 and asking
that it be removed from his report. Sarver provided his full
name and address but no other identifying information. On
September 11, Experian sent Sarver a letter requesting
further information, including his Social Security number,
before it could begin an investigation. Sarver did not pro-
vide the information, but instead filed the present lawsuit,
which resulted in summary judgment for Experian. It was
later confirmed that the notation on the Cross Country
Bank account was inaccurate and, as it turned out, another
Lloyd Sarver was the culprit on that account.
  In this appeal from the judgment dismissing his case,
Sarver claims summary judgment was improper because
issues of fact exist as to whether Experian violated FCRA,
§§ 1681i and 1681e(b). We review a grant of summary judg-
ment de novo. Celotex Corp. v. Catrett, 477 U.S. 317 (1986).
A nonmoving party “must do more than simply show that
there is some metaphysical doubt as to the material facts . . . .
Where the record taken as a whole could not lead a rational
trier of fact to find for the non-moving party, there is no


1
  Although no one disputes that our Lloyd Sarver never filed for
bankruptcy, a “Lloyd Sarver” did so in 1997 in the United States
Bankruptcy Court for the Middle District of Pennsylvania.
No. 04-1423                                                  3

‘genuine issue for trial.’ ” Matsushita Elec. Indus. Co. v.
Zenith Radio Corp., 475 U.S. 574, 586-87 (1986) (citations
omitted).
   Section 1681i requires a credit reporting agency to rein-
vestigate items on a credit report when a consumer disputes
the validity of those items. An agency can terminate a
reinvestigation if it determines the complaint is frivolous,
“including by reason of a failure by a consumer to provide
sufficient information to investigate the disputed informa-
tion.” § 1681i(a)(3). We do not need to decide whether Sarver’s
failure to provide the information Experian requested ren-
dered his complaint frivolous; his claim under § 1681i(a)
fails for another reason, a lack of evidence of damages. In
order to prevail on his claims, Sarver must show that he
suffered damages as a result of the inaccurate information.
As we have said in Crabill v. Trans Union, L.L.C., 259 F.3d
662, 664 (7th Cir. 2001):
    Without a causal relation between the violation of the
    statute and the loss of credit, or some other harm, a
    plaintiff cannot obtain an award of “actual damages.”
On this point, the district court concluded that there were
no damages. Our review of the record leads us to agree.
  Sarver, however, disagrees and claims that he suffered
damages when he was denied credit from Monogram Bank
of Georgia on August 2, 2002. This letter cannot be a basis
for his damage claim, however, because as of August 2,
Experian had no notice of any inaccuracies in the report.
Even though Sarver asked for a copy of his report on July
18, he did not notify Experian of a problem until a month
and a half later. Experian must be notified of an error be-
fore it is required to reinvestigate. As we have made clear,
the FCRA is not a strict liability statute. Henson v. CSC
Credit Servs., 29 F.3d 280 (7th Cir. 1994).
  Sarver also does not show that he suffered pecuniary
damages between August 29 (when he notified Experian of
4                                               No. 04-1423

the error) and February 20, 2003 (when the Cross Country
account was removed from his file). He does not claim that
he applied for credit during that time period or that a third
party looked at his report. In addition, his claim for emo-
tional distress fails. We have maintained a strict standard
for a finding of emotional damage “because they are so easy
to manufacture.” Aiello v. Providian Fin. Corp., 239 F.3d
876, 880 (7th Cir. 2001). We have required that when “the
injured party’s own testimony is the only proof of emotional
damages, he must explain the circumstances of his injury
in reasonable detail; he cannot rely on mere conclusory
statements.” Denius v. Dunlap, 330 F.3d 919, 929 (7th Cir.
2003). Finally, to obtain statutory damages under FCRA
§ 1681n(a), Sarver must show that Experian willfully vio-
lated the Act. There is similarly no evidence of willfulness.
Summary judgment was properly granted on this claim.
  We turn to Sarver’s claim under § 1683(b), which requires
that a credit reporting agency follow “reasonable procedures
to assure maximum possible accuracy” when it prepares a
credit report. The reasonableness of a reporting agency’s
procedures is normally a question for trial unless the
reasonableness or unreasonableness of the procedures is
beyond question. Crabell, 259 F.3d at 663. However, to state
a claim under the statute,
    a consumer must sufficiently allege “that a credit re-
    porting agency prepared a report containing ‘inaccurate’
    information.” Cahlin v. General Motors Acceptance
    Corp., 936 F.2d 1151, 1156 (11th Cir. 1991). However,
    the credit reporting agency is not automatically liable
    even if the consumer proves that it prepared an inac-
    curate credit report because the FCRA “does not make
    reporting agencies strictly liable for all inaccuracies.”
    Id. A credit reporting agency is not liable under the
    FCRA if it followed “reasonable procedures to assure
    maximum possible accuracy,” but nonetheless reported
    inaccurate information in the consumer’s credit report.
No. 04-1423                                                5

Henson, 29 F.3d at 284. The Commentary of the Federal
Trade Commission to the FCRA, 16 C.F.R. pt. 600, app.,
section 607 at 3.A, states that the section does not hold a
reporting agency responsible where an item of information,
received from a source that it reasonably believes is reputa-
ble, turns out to be inaccurate unless the agency receives
notice of systemic problems with its procedures.
  Experian has provided an account of its procedures. The
affidavit of David Browne, Experian’s compliance manager,
explains that the company gathers credit information origi-
nated by approximately 40,000 sources. The information is
stored in a complex system of national databases, contain-
ing approximately 200 million names and addresses and
some 2.6 billion trade lines, which include information about
consumer accounts, judgments, etc. The company processes
over 50 million updates to trade information each day.
Lenders report millions of accounts to Experian daily; they
provide identifying information, including address, social
security number, and date of birth. The identifying infor-
mation is used to link the credit items to the appropriate
consumer. Mr. Browne also notes that Experian’s computer
system does not store complete credit reports, but rather
stores the individual items of credit information linked to
identifying information. The credit report is generated at
the time an inquiry for it is received.
  One can easily see how, even with safeguards in place,
mistakes can happen. But given the complexity of the sys-
tem and the volume of information involved, a mistake does
not render the procedures unreasonable. In his attempt to
show that Experian’s procedures are unreasonable, Sarver
argues that someone should have noticed that only the
Cross Country accounts were shown to have been involved
in bankruptcy. That anomaly should have alerted Experian,
Sarver says, to the fact that the report was inaccurate.
What Sarver is asking, then, is that each computer-gen-
erated report be examined for anomalous information and,
6                                                No. 04-1423

if it is found, an investigation be launched. In the absence
of notice of prevalent unreliable information from a re-
porting lender, which would put Experian on notice that
problems exist, we cannot find that such a requirement to
investigate would be reasonable given the enormous volume
of information Experian processes daily.
  We found in Hensen that a consumer reporting agency
was not liable, as a matter of law, for reporting information
from a judgment docket unless there was prior notice from
the consumer that the information might be inaccurate. We
said that a
      contrary rule of law would require credit reporting
      agencies to go beyond the face of numerous court rec-
      ords to determine whether they correctly report the out-
      come of the underlying action. Such a rule would also
      require credit reporting agencies to engage in back-
      ground research which would substantially increase the
      cost of their services. In turn, they would be forced to
      pass on the increased costs to their customers and
      ultimately to the individual consumer.
Hensen, 29 F.3d at 285. The same could be said for records
from financial institutions. As we said, in his affidavit Mr.
Browne proclaims, and there is nothing in the record to
make us doubt his statement, that lenders report many mil-
lions of accounts to Experian daily. Sarver’s report, dated
August 26, 2002, contains entries from six different lenders.
The increased cost to Experian to examine each of these
entries individually would be enormous. We find that as a
matter of law there is nothing in this record to show that
Experian’s procedures are unreasonable.
    Accordingly, we AFFIRM the judgment of the district court.
No. 04-1423                                          7

A true Copy:
      Teste:

                    ________________________________
                    Clerk of the United States Court of
                      Appeals for the Seventh Circuit




               USCA-02-C-0072—12-1-04